INDICTMENT, found at the Fall term, 1848, for an assault and battery.
At the Spring term, (13th of Marché) 1849, the indictment was dismissed.
The statute of the I3th of January, 1849, which took effect from its passage, gives exclusive jurisdiction, in Decatur county, to justices of the peace of such offences as that described in the indictment. Acts of 1849, p. 79. The previous law, therefore, under which the indictment was found, was virtually repealed. After such repeal (the repealing act not saving pending suits), the Circuit *656Court had no jurisdiction of the present case, and the in-' dictment was rightly dismissed*
/. S. Scobey, for the state.
A. Davison, for the defendant.
The judgment is affirmed.